                                  Case 19-50295-KBO                 Doc 3      Filed 08/16/19         Page 1 of 1
                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------------------------    x
In re:                                                                          :   Chapter 11
                                                                                :
Emerge Energy Services, LP, et al.,                                             :   Case No. 19-11563 (KBO)
                                                                                :
                                     Debtors.                                       Jointly Administered
                                                                                :
---------------------------------------------------------------------------     x
Pownall Services, LLC,                                                          :
                                                                                :
                                          Plaintiff,
                                                                                :
              v.                                                                :
                                                                                :   Adversary Proceeding No. 19-50295 (KBO)
Superior Silica Sands LLC, and HPS Investment Partners, LLC,
                                                                                :
                                          Defendants.                           :
                                                                                :
                                                                                :
---------------------------------------------------------------------------     x

         SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons with the Clerk of
the Bankruptcy Court within 30 days after the date of issuance of this summons, except that the United States and its offices and agencies
shall file a motion or answer to the complaint within 35 days.

                       Address of Clerk: 824 Market Street, 3rd Floor
                                         Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the Plaintiff’s attorney.

                        Lucian B. Murley, Esquire                       Santos Vargas, Esquire
                        Saul Ewing Arnstein & Lehr LLP                  Caroline Newman Small, Esquire
                        1201 North Market Street, Suite 2300            Davis & Santos P.C.
                        P.O. Box 1266                                   719 S. Flores Street
                        Wilmington, DE 19899                            San Antonio, TX 78204


If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at the following
time and place.

                        Address:                                         Date and Time:
                        U.S. Bankruptcy Court                            October 15, 2019 at 10:00 a.m.
                        824 Market Street, 6th Floor
                        Wilmington, DE 19801

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


United States Bankruptcy Court
for the District of Delaware
                                                                                 /s/ Una O’Boyle
Date: August 16, 2019                                                            Clerk of the Bankruptcy Court




35784836.1   8/16/19
